DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 9-10, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (US. Pub. No. 2021/0268961, hereinafter “Asami”).
As to claim 1, Asami discloses a vehicle driving assist system [figure 1, driving assist system for vehicle “10” including a vehicle cabin] for a vehicle including a vehicle cabin, comprising: 
a head-up display (HUD) [figure 1, HUD “58”]; 
an augmented reality (AR) engine [figure 1, operated unit “54” and exaggerating representation processing unit “56” connected to “58”, paragraph 74] connected to the HUD; 
one or more sensors [figure 1, driver-assistance unit “34”] positioned on the vehicle and disposed to detect an environment surrounding the vehicle [paragraph 55, cameras for capturing images of the surrounding of the vehicle and radars for detecting objects surrounding the vehicle]; 
a processor [figure 1, computation unit “20” connected to “34” and “32”] connected to the one or more sensors and to the AR engine, wherein: 
environmental data detected by the one or more sensors is provided to the processor [paragraph 10, surrounding object recognition unit configured to recognize at least another moving object and an object including a fixed object], 
the processor is configured to determine a presence of physical objects and a position of respective physical objects relative to the vehicle based on the environmental data [paragraph 6, an inter-vehicle distance sensor for measuring the distance from the driver’s vehicle to the target, paragraph 11, to recognize positions of targets], and 
the AR engine displays on the HUD an augmented reality scene [figures 8A-B, displays on HUD an augmented reality scene “154”, “180” and “182”], wherein the augmented reality scene includes one or more virtual objects associated with one of the physical objects [figures 8A-B, one or more virtual objects “154”, “180” and “182” associated with oncoming vehicle “152”].
Asami discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified one embodiment of the system of Asami according to different features of another embodiment, in order to allow the user to grasp the speed and risk of such a traffic participant ealier (Asami, paragraph 8).
As to claim 2, Asami discloses the system of claim 1, wherein one of the one or more virtual objects is a virtual representation of one of the physical objects [figures 8A-B, virtual objects “154”, “180” and “182” is virtual representation of oncoming vehicle “152”, paragraphs 93 and 99].
As to claim 3, Asami discloses the system of claim 2, wherein the physical objects include automobiles [figures 8A-B, physical object include oncoming vehicle, paragraph 7, nearest moving objects (e.g., moving objects like vehicles or pedestricans)]. 
As to claim 5, Asami discloses the system of claim 1, wherein the HUD is displayed on a windshield of the vehicle [figures 8A-B, HUD is displayed on the windshield].
As to claim 6, Asami discloses the system of claim 1, wherein the HUD is positioned in front of or on, one or more of a windshield of the vehicle [figures 8A-B, HUD is displayed on front the windshield], a driver side window, or a passenger side window.
As to claim 7, Asami discloses the system of claim 1, further comprising a projector connected to the AR engine, wherein the projector projects the display of the augmented reality scene [figure 2, projector “128” projects the display image].
As to claim 9, Asami discloses the system of claim 1, wherein the AR engine is configured to simulate a virtual representation replicating the environment surrounding the vehicle and display the simulated virtual representation replicating the environment in the HUD [figures 5A-B, simulate a virtual representation replicating the surrounding “156”, “170a”].
As to claim 10, Asami discloses the system of claim 1, further comprising a simulation engine connected to the processor, and configured to simulate driving scenarios in the environment based on the environmental data [figures 8A-B, simulate driving scenarios of travel path “180”].
As to claim 15, Asami discloses the system of claim 1, further comprising a digital global positioning system map displayed in the HUD [figure 1, GNSS sensor “40”, paragraph 50].
As to claim 16, Asami discloses the system of claim 15, wherein the AR engine is configured to display a virtual route in the HUD [figures 8A-B, simulate driving scenarios of travel path “180”].
As to claim 18, Asami discloses the system of claim 1, wherein the sensors comprise at least one of cameras [figure 1, cameras “62” and radars “64”, paragraph 55], forward looking infrared detectors, thermal detectors, or ultrasonic detectors.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami in view of Roth et al. (US. Pub. No. 2015/0331487, hereinafter “Roth”).
As to claim 4, Asami discloses the system of claim 1.
Asami does not expressly disclose wherein one of the one or more virtual objects is a status indicator of one of the physical objects, wherein the status indicator shows one of at least a current velocity of the physical object, a current action of the physical object, and a current direction of the physical object.
Roth teaches a system wherein one of one or more virtual objects is a status indicator of one of the physical objects, wherein the status indicator shows one of at least a current velocity of the physical object [figure 10, current velocity of physical object “451”], a current action of the physical object, and a current direction of the physical object.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Asami to include a status indicator of one of the physical objects, wherein the status indicator shows one of at least a current velocity of the physical object, a current action of the physical object, and a current direction of the physical object, as taught by Roth, in order to improve a system for a motor vehicle (Roth, paragraph 11).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami in view of Song et al. (US. Pub. No. 2007/0108442, hereinafter “Song”).
As to claim 8, Asami discloses the system of claim 1.
Asami does not disclose a layer of fluorinated ethylene propylene (FEP) in front of or on an interior side of a windshield, and wherein the display of the augmented reality scene is displayed on the layer of FEP.
Song teaches a layer of fluorinated ethylene propylene (FEP) on a side of a display and wherein the display of an augmented reality scene is displayed on the layer of FEP [claim 11, the passive layer of display device comprises fluorinated ethylene propylene (FEP)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Asami to include a layer of fluorinated ethylene propylene (FEP) in front of or on an interior side of a windshield, and wherein the display of the augmented reality scene is displayed on the layer of FEP, as taught by Song, since it is a simple substitution of one known element for another to obtain predictable results.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami in view of Bentzvi et al. (US. Pub. No. 2011/0052042, hereinafter “Bentzvi”).
As to claim 11, Asami discloses the system of claim 10.
Asami does not disclose wherein the simulation engine is configured to predict a collision course with one or more of the physical objects.
Bentzvi teaches a system wherein a simulation engine is configured to predict a collision course with one or more of physical objects [figure 8, the enhanced CAS system of V1 detects the second vehicle V2 as potential threat, paragraph 107].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Asami to predict a collision course with one or more of physical objects, as taught by Bentzvi, in order to optimize excape-track planning (Bentzvi, paragraph 107).
As to claim 12, Asami, as modified by Bentzvi, discloses the system of claim 11, wherein the simulation engine is configured to determine an alternate course for the vehicle in the event the vehicle is on the collision course with the one or more physical objects [Bentzvi, figure 8, escape-track ET as alternate course for V1, paragraph 107]. In addition, the same rationale is used as in rejection for claim 11.
As to claim 13, Asami, as modified by Bentzvi, discloses the system of claim 12, wherein the AR engine is configured to display the alternate course in the HUD [Bentzvi, figure 8, display ET in HUD per paragraph 107]. In addition, the same rationale is used as in rejection for claim 11.
As to claim 14, Asami, as modified by Bentzvi, discloses the system of claim 12, wherein the processor is:
connected to a driving control system of the vehicle [Bentzvi, paragraph 106, collision avoidance system (CAS)],
configured to take over control of the vehicle’s driving control system based on the predicted collision course [Bentzvi, figure 8, paragraphs 69 and 107-108, maneuver of the CAS to follow ET],
drive the vehicle onto the alternate course to avoid a predicted collision with the one or more physical objects [Bentzvi, figure 8, drive the vehicle V1 onto ET to avoid a predicted collision with V2, paragraphs 69 and 107-108]. In addition, the same rationale is used as in rejection for claim 11.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami in view of Seder et al. (US. Pub. No. 2012/0089273, hereinafter “Seder”).
As to claim 17, Asami discloses the system of claim 1, further comprising a projector connected to the AR engine.
Asami does not disclose the HUD includes three sections positioned in front of or on, a windshield of the vehicle, a driver side window, and a passenger side window,
the projector is configured to selectably project the display of the augmented reality scene onto one or more of the windshield, the driver side window, and the passenger side window.
Seder teaches a system comprising a projector connected to an AR engine [figure 2, projector “20”], wherein a HUD includes three sections positioned in front of or on, a windshield of the vehicle, a driver side window, and a passenger side window [figures 3A-B, paragraph 28, graphics projection system 158 projecting light on transparent screen of the vehicle, include a windscreen, side windows],
the projector is configured to selectably project the display of the augmented reality scene onto one or more of the windshield, the driver side window, and the passenger side window [paragraph 24, the customized graphic can be registered upon any window of the vehicle, figure 3B, an example of textual graphic 402 describing a personal message is displayed on a rear passenger side window].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Asami to include three sections positioned in front of or on, a windshield of the vehicle, a driver side window, and a passenger side window, the projector is configured to selectably project the display of the augmented reality scene onto one or more of the windshield, the driver side window, and the passenger side window, as taught by Seder, in order to display a graphic describing a desired communication upon a substantially transparent screen (Seder, paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622